Exhibit 10.1 EXECUTION VERSION AMENDMENT NO. 2 AMENDMENT NO. 2, dated as of March 30, 2012 (this “Amendment”), among ROCK-TENN COMPANY,a Georgia corporation (the “Company”), ROCK-TENN COMPANY OF CANADA/COMPAGNIE ROCK-TENN DU CANADA, a Nova Scotia unlimited liability company (the “Canadian Borrower” and, together with the Company, the “Borrowers”), the Lenders party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity, the “Administrative Agent”) and BANK OF AMERICA, N.A., acting through its Canada Branch, as Canadian administrative agent for the Lenders (the “Canadian Agent”), to the Credit Agreement dated as of May 27, 2011 (as amended, supplemented, amended and restated or otherwise modified from time to time, the “Credit Agreement”), by and among the Borrowers, the U.S. Guarantors, the Canadian Guarantors, the Administrative Agent, Wells Fargo Bank, National Association, as collateral agent for the Lenders, the Canadian Agent and the Lenders referred to therein.Capitalized terms used and not otherwise defined herein shall have the meanings assigned to them in the Credit Agreement. WHEREAS, pursuant to Section 9.1 of the Credit Agreement, the Borrowers and the Required Lenders desire to amend the negative covenant titled “Indebtedness” set forth in Section 6.3 of the Credit Agreement as set forth herein. NOW, THEREFORE, in consideration of the premises and covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: Section 1.Amendment.Subject to satisfaction of the conditions set forth in Section 3 hereof: (a)Section 6.3(f) of the Credit Agreement is hereby amended to include “and any Restricted Subsidiary (subject, in the case of any such Restricted Subsidiary that is an Inactive Subsidiary, to compliance with Section 5.10 hereof)” immediately after “Guaranty Obligations of the Company”. (b)Section 6.3 of the Credit Agreement is hereby amended by deleting “and” at the end of subsection (j) thereof, replacing “.” at the end of subsection (k) thereof with “; and” and adding the following subsections (l) and (m) to the end thereof: “(l)Indebtedness in respect of letters of credit, letters of guaranty or similar instruments having an aggregate face amount not to exceed $100,000,000 at any time outstanding; provided that such Indebtedness shall be unsecured regardless of whether a Reversion Event were to occur; and (m) other Indebtedness (including, without limitation, Guaranty Obligations) in addition to Indebtedness permitted by subsections (a) through (l) above; provided, however, that the aggregate principal amount of Indebtedness issued or otherwise incurred under this subsection (m) shall not exceed $50,000,000 at any time outstanding.” Section 2.Representations and Warranties.The Borrowers represent and warrant to the Lenders as of the date hereof and the Effective Date (as defined below) that: (a)At the time of and immediately after giving effect to this Amendment, the representations and warranties set forth in the Credit Agreement are true and correct in all material respects (exceptto the extent that any such representation or warranty is qualified by materiality, in which case such representation and warranty shall be true and correct) with the same effect as if made on the Effective Date, except to the extent such representations and warranties expressly relate to an earlier date. (b)At the time of and immediately after giving effect to this Amendment, no Default or Event of Default has occurred and is continuing. Section 3.Conditions to Effectiveness.This Amendment shall become effective on the date (the “Effective Date”) on which the Administrative Agent (or its counsel) and the Canadian Agent (or its counsel) shall have received from (A) the Required Lenders, a counterpart of this Amendment signed on behalf of such party, (B)each of the other parties hereto, a counterpart of this Amendment signed on behalf of such party and (C) all fees and expenses due and payable pursuant to Section 4 hereof.In addition, the effectiveness of this Amendment (other than Sections 4, 5, 6 and 7 hereof) is conditioned upon the accuracy of the representations and warranties set forth in Section 2 hereof. Section 4.Fees and Expenses.The Borrowers agree to reimburse the Administrative Agent and the Canadian Agent, in each case, for the reasonable out-of-pocket expenses incurred by them in connection with this Amendment, including the reasonable fees, charges and disbursements of Cahill Gordon & Reindel llp, counsel for the Administrative Agent, and Borden Ladner Gervais LLP, counsel for the Canadian Agent. Section 5.Counterparts.This Amendment may be executed in any number of counterparts and by different parties hereto on separate counterparts, each of which when so executed and delivered shall be deemed to be an original, but all of which when taken together shall constitute a single instrument.Delivery of an executed counterpart of a signature page of this Amendment by facsimile transmission or by email in Adobe “.pdf” format shall be effective as delivery of a manually executed counterpart hereof. Section 6.Applicable Law.THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Section 7.Headings.The headings of this Amendment are for purposes of reference only and shall not limit or otherwise affect the meaning hereof. -2- Section 8.Effect of Amendment.On and after the effectiveness of this Amendment, each reference in the Credit Agreement to “this Credit Agreement”, “this Agreement”, “hereunder”, “hereof” or words of like import referring to the Credit Agreement, and each reference in the Notes and each of the other Credit Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like import referring to the Credit Agreement, shall mean and be a reference to the Credit Agreement, as amended or waived by this Amendment.The Credit Agreement, the Notes and each of the other Credit Documents, as specifically amended or waived by this Amendment, are and shall continue to be in full force and effect and are hereby in all respects ratified and confirmed.Except as expressly set forth herein, this Amendment shall not by implication or otherwise limit, impair, constitute a waiver of or otherwise affect the rights and remedies of the Lenders or the Agents under the Credit Agreement or any other Credit Document, and shall not alter, modify, amend or in any way affect any of the terms, conditions, obligations, covenants or agreements contained in the Credit Agreement or any other provision of the Credit Agreement or any other Credit Document, all of which are ratified and affirmed in all respects and shall continue in full force and effect.The parties hereto expressly acknowledge that it is not their intention that this Amendment or any of the other Credit Documents executed or delivered pursuant hereto constitute a novation of any of the obligations, covenants or agreements contained in the Credit Agreement or any other Credit Document, but rather constitute a modification thereof pursuant to the terms contained herein. [Signature Pages Follow] -3- IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed as of the date first above written. BORROWERS: ROCK-TENN COMPANY By: /s/ Steven C. Voorhees Name: Steven C. Voorhees Title: Executive Vice President, Chief Financial Officer and Chief Administrative Officer ROCK-TENN COMPANY OF CANADA/COMPAGNIE ROCK-TENN DU CANADA By: /s/ Steven C. Voorhees Name: Steven C. Voorhees Title: Executive Vice President, Chief Financial Officer and Chief Administrative Officer [Signature Page to RockTenn Amendment No. 2] ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By: /s/ Karen H. McClain Name: Karen H. McClain Title: Managing Director [Signature Page to RockTenn Amendment No. 2] CANADIAN AGENT: BANK OF AMERICA, N.A., acting through its Canada Branch, as Canadian Agent By: /s/ Medina Sales de Andrade Name: Medina Sales de Andrade Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: 1st Farm Credit Services, PCA, as a Lender By: /s/ Dale A. Richardson Name: Dale A. Richardson Title: Vice President, Capital Markets [Signature Page to RockTenn Amendment No. 2] LENDERS: AGCHOICE FARM CREDIT, ACA, as a Lender By: /s/ Mark F. Kerstetter Name: Mark F. Kerstetter Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: AgFirst Farm Credit Bank, as a Lender By: /s/ Matthew H. Jeffords Name: Matthew H. Jeffords Title: Assistant Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: AgStar Financial Services, PCA, as a Lender By: /s/ Troy Mostaert Name: Troy Mostaert Title: Vice President Capital Markets [Signature Page to RockTenn Amendment No. 2] LENDERS: American AgCredit, PCA, as a Lender By: /s/ Vern Zander Name: Vern Zander Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: AMERICAN SAVINGS BANK, F.S.B., as a Lender By: /s/ Rian DuBach Name: Rian DuBach Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: ATLANTIC CAPITAL BANK, as a Lender By: /s/ Glenn Little Name: Glenn Little Title: Senior Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: Badgerland Financial, as a Lender By: /s/ Kenneth H. Rue Name: Kenneth H. Rue Title: Vice President – Capital Markets [Signature Page to RockTenn Amendment No. 2] LENDERS: Bank Leumi USA, as a Lender By: /s/ Joung Hee Hong Name: Joung Hee Hong Title: First Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: Bank of America, N.A., as a Lender By: /s/ Michael Delaney Name: Michael Delaney Title: Director [Signature Page to RockTenn Amendment No. 2] LENDERS: Bank of America, N.A., acting through its Canada branch, as a Lender By: /s/ Medina Sales de Andrade Name: Medina Sales de Andrade Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: BANK OF CHINA, NEW YORK BRANCH, as a Lender By: /s/ Haifeng Xu Name: Haifeng Xu Title: Assistant General Manager [Signature Page to RockTenn Amendment No. 2] LENDERS: The Bank of Nova Scotia, as a Lender By: /s/ Paula Czach Name: Paula Czach Title: Managing Director & Execution Head [Signature Page to RockTenn Amendment No. 2] LENDERS: The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender By: /s/ Akiko Farnsworth Name: Akiko Farnsworth Title: Associate [Signature Page to RockTenn Amendment No. 2] LENDERS: Barclays Bank PLC, as a Lender By: /s/ Michael J. Mozer Name: Michael J. Mozer Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: Branch Banking and Trust Company, as a Lender By: /s/ Robert T. Barnaby Name: Robert T. Barnaby Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: Chang Hwa Commercial Bank, Ltd., New York Branch, as a Lender By: /s/ Eric Y.S. Tsai Name: Eric Y.S. Tsai Title: Vice President & General Manager [Signature Page to RockTenn Amendment No. 2] LENDERS: Canadian Imperial Bank of Commerce, as a Lender By: /s/ Peter Rawlins Name: Peter Rawlins Title: Executive Director If a second signature is necessary: By: /s/ Deepak Dave Name: Deepak Dave Title: Director [Signature Page to RockTenn Amendment No. 2] LENDERS: CIBC Inc., as a Lender By: /s/ Dominic Sorresso Name: Dominic Sorresso Title: Executive Director If a second signature is necessary: By: /s/ Eoin Roche Name: Eoin Roche Title: Executive Director [Signature Page to RockTenn Amendment No. 2] LENDERS: City National Bank, as a Lender By: /s/ Jeanine Smith Name: Jeanine Smith Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: COBank ACB, as a Lender By: /s/ Michael Tousignant Name: Michael Tousignant Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: Community & Southern Bank, as a Lender By: /s/ Thomas A. Bethel Name: Thomas A. Bethel Title: Corporate Banking Group, Manager [Signature Page to RockTenn Amendment No. 2] LENDERS: Crédit Industriel et Commercial, as a Lender By: /s/ Brian O’Leary Name: Brian O’Leary Title: Managing Director By: /s/ Anthony Rock Name: Anthony Rock Title: Managing Director [Signature Page to RockTenn Amendment No. 2] LENDERS: DNB Bank ASA, Grand Cayman Branch, as a Lender By: /s/ Kristie Li Name: Kristie Li Title: First Vice President By: /s/ Pål Boger Name: Pål Boger Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: E.Sun Commerical Bank, Ltd., Los Angeles Branch, as a Lender By: /s/ Edward Chen Name: Edward Chen Title: Vice President & General Manager [Signature Page to RockTenn Amendment No. 2] LENDERS: Farm Credit Bank of Texas, as a Lender By: /s/ Luis M. Requejo Name: Luis M. Requejo Title: Director Capital Markets [Signature Page to RockTenn Amendment No. 2] LENDERS: Farm Credit Services of America, PCA, as a Lender By: /s/ Bruce Dean Name: Bruce Dean Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: FARM CREDIT WEST, PCA, as a Lender By: /s/ Ben Madonna Name: Ben Madonna Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: United FCS, PCA d/b/a FCS Commercial Finance Group, as a Lender By: /s/ Lisa Caswell Name: Lisa Caswell Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: FCS FINANCIAL, PCA, as a Lender By: /s/ Sean Unterreiner Name: Sean Unterreiner Title: Senior Lending Officer [Signature Page to RockTenn Amendment No. 2] LENDERS: Fifth Third Bank, as a Lender By: /s/ Kenneth W. Deere Name: Kenneth W. Deere Title: Senior Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: FIRST HAWAIIAN BANK, as a Lender By: /s/ Dawn Hofmann Name: Dawn Hofmann Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: First Tennessee Bank National Association, as a Lender By: /s/ Jamie M. Swisher Name: Jamie M. Swisher Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: Firstrust Bank, as a Lender By: /s/ Ellen Frank Name: Ellen Frank Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: GreenStone Farm Credit Services, ACA/FLCA, as a Lender By: /s/ Jeff Pavlik Name: Jeff Pavlik Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: HSBC Bank USA, N.A., as a Lender By: /s/ Santiago Riviere Name: Santiago Riviere Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: JPMORGAN CHASE BANK, N.A., as a Lender By: /s/ John A. Horst Name: John A. Horst Title: Credit Executive [Signature Page to RockTenn Amendment No. 2] LENDERS: KEYBANK NATIONAL ASSOCIATION, as a Lender By: /s/ Marcel Fournier Name: Marcel Fournier Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: Mizuho Corporate Bank, Ltd., as a Lender By: /s/ Leon Mo Name: Leon Mo Title: Authorized Signatory [Signature Page to RockTenn Amendment No. 2] LENDERS: Nordea Bank Finland Plc, acting through its New York and Cayman Islands Branches, as a Lender By: /s/ Leena Parker Name: Leena Parker Title: First Vice President By: /s/ Mogens R. Jensen Name: Mogens R. Jensen Title: Senior Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: The Northern Trust, as a Lender By: /s/ Kathryn Schad Reuther Name: Kathryn Schad Reuther Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New York Branch , as a Lender By: /s/ Katye A. Whalen Name: Katye A. Whalen Title: Vice President If a second signature is necessary: By: /s/ Brett Delfino Name: Brett Delfino Title: Executive Director [Signature Page to RockTenn Amendment No. 2] LENDERS: Raymond James Bank, N.A., as a Lender By: /s/ Jason Williams Name: Jason Williams Title: Assistant Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: RBS Citizens, N.A., as a Lender By: /s/ Daniel Bernard Name: Daniel Bernard Title: Senior Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: Regions Bank, as a Lender By: /s/ Stephen Brothers Name: Stephen Brothers Title: Senior Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: Royal Bank of Canada, as a Lender By: /s/ Glen Barisoff Name: Glen Barisoff Title: Authorized Signatory [Signature Page to RockTenn Amendment No. 2] LENDERS: SCOTIABANC INC., as a Lender By: /s/ J.F. Todd Name: J.F. Todd Title: Managing Director If a second signature is necessary: By: /s/ H. Thind Name: H. Thind Title: Director [Signature Page to RockTenn Amendment No. 2] LENDERS: Sovereign Bank N.A., as a Lender By: /s/ Francis D. Phillips Name: Francis D. Phillips Title: Senior Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: SUMITOMO MITSUI BANKING CORPORATION, as a Lender By: /s/ Shuji Yabe Name: Shuji Yabe Title: Managing Director [Signature Page to RockTenn Amendment No. 2] LENDERS: SunTrust Bank, as a Lender By: /s/ Johnetta Bush Name: Johnetta Bush Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: TD BANK N.A., as a Lender By: /s/ Michele Dragonetti Name: Michele Dragonetti Title: Senior Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: US Bank, National Association, as a Lender By: /s/ Steven L. Sawyer Name: Steven L. Sawyer Title: Vice President [Signature Page to RockTenn Amendment No. 2] LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Karen H. McClain Name: Karen H. McClain Title: Managing Director [Signature Page to RockTenn Amendment No. 2] LENDERS: WELLS FARGO CAPITAL FINANCE
